         Case 1:19-cv-00656-CJN Document 17 Filed 10/25/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JEROME CORSI, et al

                  Plaintiffs,
v.
                                                                          1:19-cv-00656
INFOWARS, LLC, et al


                  Defendants.

                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs Jerome Corsi and Larry Klayman (“Plaintiffs”) hereby notify the Court of

supplemental legal authority that conclusively shows that Defendants are subject to personal

jurisdiction in the District of Columbia in this case. These cases are: (1) Lewy v. Southern

Poverty Law Center, Inc., 723 F. Supp. 2d 116 (D.D.C. 2010) and (2) Blumenthal v. Drudge, 992

F. Supp. 44 (D.D.C. 1998).

                                Lewy v. Southern Poverty Law Center

       In Lewy, this same Court found that Southern Poverty Law Center (“SPLC”) was subject

to personal jurisdiction in the District of Columbia. 723 F. Supp. 2d at 129. In analyzing SPLC’s

connections with the District of Columbia, the Court made the following findings that mirror the

instant case: SPLC is a non-profit corporation residing in Alabama, but it operates a website that

is accessible to D.C. residents. Id. at 120. Visitors to SPLC’s website can “enter their email

address and subscribe to the organization's newsletters.” Id. Visitors to the SPLC website were

able to make a donation to the SPLC and comment or post on its weblog. Id. In the year 2008,

SPLC received “$29,118 in online donations from 133 different donors based in the District of

Columbia.” Id. SPLC also distributes publications to individuals in the District of Columbia. Id.




                                                1
          Case 1:19-cv-00656-CJN Document 17 Filed 10/25/19 Page 2 of 5



at 121. Lastly, SPLC monitors hate groups in the District of Columbia and solicits information

from District of Columbia sources in preparing articles for publication. Id.

       The Court summed up its findings that SPLC had maintained a “persistent course of

conduct” in the District of Columbia – adequate to confer personal jurisdiction – by “(1)

maintaining an interactive website available to D.C. residents 24 hours per day through which

residents can sign up for information and donate to SPLC; (2) distributing its Teaching

Tolerance and Intelligence Report magazines to D.C. residents through the mail; (3) soliciting

and receiving millions of dollars in donations from D.C. residents by mail, phone, and over the

internet; (4) sending its employees to the District for training sessions and conferences; (5)

monitoring hate groups in the District of Columbia; and (6) gathering information from sources

in the District of Columbia for its publications.” Id. at 126.

                                       Blumenthal v. Drudge

       This same Court also found that it had personal jurisdiction over Matt Drudge, a

California resident who maintained the Drudge Report, a gossip column focusing on gossip from

Hollywood and Washington D.C. Blumenthal, 992 F. Supp. 44 at 46 – 47. Blumenthal appears to

be somewhat of a landmark case in this arena, given the fact that it was decided in the early days

of the internet, and it was cited extensively by the Honorable Colleen Kollar-Kotelly in her

decision in Lewy from twelve years later.

       The Blumenthal Court ultimately found that it had personal jurisdiction over Drudge

based on six factors, which closely resemble the factors used by the Lewy court: “1) the

interactivity of the web site between the defendant Drudge and District residents; (2) the regular

distribution of the Drudge Report via AOL, e-mail and the world wide web to District residents;

(3) Drudge's solicitation and receipt of contributions from District residents; (4) the availability




                                                  2
          Case 1:19-cv-00656-CJN Document 17 Filed 10/25/19 Page 3 of 5



of the web site to District residents 24 hours a day; (5) defendant Drudge's interview with C-

SPAN; and (6) defendant Drudge's contacts with District residents who provide gossip for the

Drudge Report.” Id. at 57.

                                   Facts Applied to This Case

       The facts here are incredibly analogous to both Lewy and Blumenthal, and based on those

cases, Defendants must be subject to personal jurisdiction here as well.

       First, the Infowars website is also clearly not a passive site, and is extremely interactive

between Defendants and its visitors. On it’s website, users can sign up for its newsletter simply

by entering their name and email address.1 Furthermore, at the bottom of each article is a space

for users to enter comments. Even more, users are able to contact Defendants directly, through

their contact page.2

       Second, Infowars clearly distributes it content to residents of the District of Columbia on

a regular basis. This is based on the fact that it allows users to sign up for a newsletter, as set

forth above, simply by entering an email address. It is inconceivable that a significant portion of

its subscribers are not residents of the District of Columbia, especially given the fact that

Infowars largely covers American political rumors and gossip, which directly implicates and

references the District of Columbia.

       Third, Infowars also solicits contributions and donations through its website, allowing its

users to donate directly through its website.3 Infowars also operates an extensive online store that

allows for its followers to give it financial support. Again, it is inconceivable that a significant

portion of its donors and buyers are not residents of the District of Columbia, especially given

1
  https://www.infowars.com/newsletter-sign-up/
2
  https://www.infowars.com/contact/
3
  https://www.infowars.com/donate/



                                                 3
          Case 1:19-cv-00656-CJN Document 17 Filed 10/25/19 Page 4 of 5



the fact that Infowars largely covers American political rumors and gossip, which directly

implicates and references the District of Columbia. At a minimum, this issue must proceed to

discovery.

        Fourth, similar Blumenthal, the Infowars website is also available to District of Columbia

residents 24 hours a day.

        Fifth, given Infowars’ focus on American politics, Defendants must travel extensively to

and from the District of Columbia. There is at least one reported instance of Defendant Alex

Jones appearing at the National Press Club in Washington D.C. in 2018. 4 This is just one

example, but there will be many more uncovered in discovery. However, the Blumenthal court

found personal jurisdiction as well based off of just one example.

        Sixth, Infowars bears a close resemblance to both SPLC and Drudge, as they are heavily

reliant on American politics to generate views and users, and thus money. Thus, Defendants will

also need to have extensive contacts in this judicial district that they use to source their material,

as found by both the Lewy and Blumenthal courts. This will also be uncovered in discovery.

                                             Conclusion

        Based on the above cases, which both bear a shockingly close resemblance to the instant

case, it is clear that this Court is able to exercise personal jurisdiction over Defendants here. At a

minimum, Plaintiffs must be permitted to conduct personal jurisdiction discovery to confirm

what the parties and this Court must already know – that Defendants’ have engaged in a

“persistent course of conduct” in this judicial district.




4
  https://thinkprogress.org/i-went-to-alex-jones-press-conference-and-learned-that-nasa-actually-
runs-the-country-5101d7a30f15/



                                                   4
         Case 1:19-cv-00656-CJN Document 17 Filed 10/25/19 Page 5 of 5



Dated: October 25, 2019                                   Respectfully submitted,


                                                             /s/ Larry Klayman
                                                          Larry Klayman, Esq.
                                                          KLAYMAN LAW GROUP, P.A.
                                                          D.C. Bar Number: 334581
                                                          2020 Pennsylvania Ave NW #800
                                                          Washington, DC, 20006
                                                          Telephone: (561)-558 5336
                                                          Email: leklayman@gmail.com

                                                          Counsel for Plaintiffs Corsi and
                                                          Klayman




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed October 25,

2019 and served to all counsel of record through the Court’s ECF system.


                                                   /s/ Larry Klayman
                                                   Attorney




                                               5
